 

Exhibit 10.2

 



Loan Agreement

 

The Loan Agreement (the "Agreement") is entered into as of January 15, 2016
between the following two parties:

 

(1) Law Enterprise (the "Lender")

 

(2) Action Holdings Financial Limited Taiwan Branch , a branch of Action
Holdings Financial Limited which is a wholly-owned British Virgin Islands
subsidiary of China United Insurance Service, Inc. (the "Borrower")

 

The Lender and the Borrower will each be referred to as a "Party" and
collectively referred to as the "Parties."

 

WHEREAS, the Borrower wishes to borrow a short-term loan from the Lender for its
short-term payments and the Lender agrees to provide such loan to the Borrower
for such specified purpose.

 

NOW THEREFORE, the Parties agree as follows:

 

1.The Lender agrees to provide the loan at amount NTD10,000,000 (the “Loan”) to
the Borrower and agrees to remit such Loan to the account owned by the Borrower
(No. 015540322880 at CTBC Bank) within 10 days of the effective date of this
Agreement.

 

2.Term for the Loan shall be from February 15, 2016 to December 31, 2016 (the
“Term”) with a fixed interest rate at 1.5%. The principal amount of the Loan
together with the accrued interest shall be paid in one lump sum before December
31, 2016.

 

3.In the event that the Borrower fails to fulfill the obligation set forth in
Section 2, the Borrower shall pay twice of the fixed rate as the penalty to the
Lender.

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the date first
hereinabove set forth.

 

Lender: Law Enterprise

 

Borrower: Action Holdings Financial Limited Taiwan Branch

 



 

 

 